DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-10 and 18 directed to a non-elected invention without traverse.  Accordingly, claims 1-10 and 18 have been cancelled.

Claim Objections
1.	Claims 15, 16, 20 and 24 are objected to because of the following informalities:  For consistency before every instance of “paraffin wax”, “polycarbodiimide” and/or “polycarbodiimide compound” in claims 15, 16 and 20 the language “at least one” should be added to be consistent with the language of independent claim 11. In claim 24, “group of textile” should properly be “group consisting of textile”.  Appropriate correction is required.

Allowable Subject Matter
2.	Claims 11, 17 and 21-23 are allowed and claims 15, 16, 20 and 24 would be allowed after correcting the formalities addressed above.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest the composition of claim 11. The prior art of record teaches similar composition but they are not fluorine-free as required by claim 11. The .

Conclusion
This application is in condition for allowance except for the following formal matters: 
The claim objections of claims 15, 16, 20 and 24 need to be corrected as outlined above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT S WALTERS JR/
April 21, 2021Primary Examiner, Art Unit 1796